 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     MECOLE ASHLEY W.,                      )   No. EDCV 17-1838 FFM
11                                          )
                        Plaintiff,          )   JUDGMENT
12                                          )
           v.                               )
13                                          )
     NANCY A. BERRYHILL, Acting             )
14   Commissioner of Social Security,       )
                                            )
15                      Defendant.          )
                                            )
16
17         In accordance with the Memorandum Decision and Order filed concurrently
18   herewith,
19         IT IS HEREBY ADJUDGED that the decision of the defendant, the
20   Commissioner of Social Security Administration, is affirmed and this action is
21   dismissed with prejudice.
22
23   DATED: December 4, 2018
24                                                   /S/ FREDERICK F. MUMM
                                                       FREDERICK F. MUMM
25                                                   United States Magistrate Judge
26
27
28
